EXHIBIT 10.5
 
 
ANIMAL HEALTH INTERNATIONAL, INC.
2007 STOCK OPTION AND INCENTIVE PLAN
 
AMENDMENT TO
DEFERRED STOCK UNIT AWARD AGREEMENT
 
 
This Amendment to the Deferred Stock Unit Award Agreement (the “Amendment”) is
made effective as of _________, 2008, by and between Animal Health
International, Inc., a Delaware corporation (the “Company”), and
____________________ (the “Grantee”).
 
W I T N E S S E T H:
 
WHEREAS, the Company and the Grantee entered into a Deferred Stock Unit Award
Agreement (the “Agreement”) effective as of _______________, 200__, pursuant to
the terms of the Animal Health International, Inc. 2007 Stock Option and
Incentive Plan (the “Plan”); and
 
WHEREAS, the Company and the Grantee now desire to amend the Agreement for
compliance with Internal Revenue Code Section 409A and the Treasury Regulations
thereunder;
 
NOW, THEREFORE, in consideration of the premises, the parties do hereby agree as
follows:
 
1.           Paragraph 4 of the Agreement is hereby amended and restated in its
entirety as follows:
 
4.           Timing and Form of Payout.  The vested DSUs shall be paid out in
full in the form of shares of Stock within 90 days following the Grantee’s
“separation from service” (as determined in accordance with Treasury Regulation
Section 1.409A-1(h)).  Notwithstanding the foregoing, in the event the Company
determines that the Grantee is a “specified employee” (as determined in
accordance with Treasury Regulation Section 1.409A-1(i)), any such payment due
under this Paragraph 4 shall not be made before the date that is six months
after the date of such separation from service (or, if earlier, the date of
death of the Grantee).
 
2.           Paragraph 6 of the Agreement is hereby amended and restated in its
entirety as follows:
 
6.           Sale Event.  Notwithstanding anything to the contrary in this
Agreement, in the event of a Sale Event, that constitutes a “change in control
event” (as determined in accordance with Treasury Regulation Section
1.409A-3(i)(5)), prior to the payout of the DSUs pursuant to Paragraph 4, all
DSUs shall be paid out in full in the form of shares of Stock within 90 days
following the Sale Event.
 
3.           Except as otherwise specifically set forth herein, all other terms
and conditions of the Agreement shall remain in full force and effect.
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
on this the _____ day of December, 2008.
 
ANIMAL HEALTH INTERNATIONAL, INC.
 
                                By:  ________________________________
                                Its:  ________________________________
 
 
GRANTEE
 
 
____________________________________
 